Appellant was convicted of violating the local option law, his punishment being assessed at one year confinement in the penitentiary. *Page 659 
Court adjourned on September 6, 1913. The record was certified by the district clerk on 20th of December, 1913, and filed in this court on 24th day of December, 1913. The statement of facts and bills of exception were filed in the trial court on December 22nd. This was two days after the clerk had made out the transcript and forwarded it, and two days prior to its being filed in this court, and one hundred and sixteen days after the adjournment of court. Under the decisions this statement of facts comes too late and can not be considered. There is nothing to show the failure to file the statement of facts arose from no fault of the defendant. The bills of exception were filed in the trial court on December 22nd, which was also one hundred and sixteen days after adjournment of court. None of these papers were filed within the ninety days required by the statute, and no showing made why it was not done, therefore, they can not be considered. The record in the absence of these matters presents no reversible error, or none that can be considered. Therefore, the judgment will be affrmed.
Affirmed.
[Rehearing denied March 11, 1914. — Reporter.]